Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 7, 2016 (the
“Effective Date”), is entered into between Interlink Electronics, Inc., a
Delaware corporation with principal offices located at 31248 Oak Crest Drive,
Suite 110, Westlake Village, California 91361, (“Interlink Electronics” or the
“Company”) and Steven N. Bronson, an individual residing in South Carolina
(“Executive”) (each a “Party” and collectively, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, Interlink Electronics desires to employ Executive, and Executive is
willing to accept such employment on such terms and conditions as set forth
below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, Interlink Electronics and Executive agree as follows:

 

1.                                      Employment. Interlink Electronics hereby
employs Executive as its Chairman and Chief Executive Officer, subject to the
terms and conditions set forth in this Agreement.

 

2.                                      Term. The term of this Agreement shall
commence on July 7, 2016, and terminate on July 7, 2017 (the “Term”), subject to
earlier termination pursuant to the provisions herein. The Term of this
Agreement shall automatically renew for additional one year periods unless the
Company or Executive provides written notice to the other party that the
Agreement shall not be renewed at least thirty (30) days prior to the renewal
date.

 

3.                                      Duties and Location. Executive shall
serve as Chairman and Chief Executive Officer and shall perform all duties
commensurate with his positions and as may be assigned to him by the Board of
Directors of the Company. It is understood that Executive will not devote his
full business time and energies to the business and affairs of the Company,
however Executive shall use his best efforts, skills and abilities to promote
the interests of the Company and to diligently and competently perform the
duties of his positions for the Company. Executive will be based in Charleston,
South Carolina, but will travel as necessary to fulfill his duties and
responsibilities. Executive is eligible for reimbursement of related and
necessary office and travel expenses consistent with Sections 4.2 and 5.

 

4.                                      Compensation and Benefits.

 

4.1                               Compensation. During the term of this
Agreement, as compensation for the satisfactory performance of all duties to be
performed by Executive hereunder, Interlink Electronics shall pay Executive a
base salary of $300,000 per annum.  The base salary shall be payable in
installments throughout the year in the same manner and at the same times the
Company pays base salaries to similarly situated executive officers of the
Company, but in any event, no less frequently than monthly.

 

4.2                               Residential and Travel Accommodations. The
Company acknowledges that the Executive resides in Charleston, South Carolina
and that he shall periodically commute to the Company’s principal offices in
Westlake Village, California.  Accordingly, the Company shall provide Executive
residential accommodations within the following California counties:

 

--------------------------------------------------------------------------------


 

Ventura, Los Angeles or Santa Barbara. Prior to securing residential
accommodations the Executive shall advise the Company’s Compensation Committee
of the cost of the residential accommodations. The Company shall also pay for
all of Executive’s travel expenses in commuting to the Company’s principal
office.

 

4.3                               Bonus Compensation. Executive shall be
entitled to earn and receive bonus compensation provided that certain
performance goals are achieved by the Company. Bonuses shall be granted in
accordance with a bonus plan to be adopted by the Company, the terms and
conditions of which shall be determined by the Company’s Compensation Committee.

 

4.4                               Executive Benefit Plans. The Executive shall
be permitted during the Term to participate in the Company’s medical plans, life
and long term disability insurance plans and retirement plans pursuant to their
terms and conditions. Executive shall be entitled to participate in any other
benefit plan offered by the Company to its executives during the Term of this
Agreement.

 

5.                                      Reimbursement of Business Expenses.
During the term of this Agreement, upon submission of proper invoices, receipts
or other supporting documentation satisfactory to Interlink Electronics and in
specific accordance with such guidelines as may be established from time to
time, Executive shall be reimbursed by Interlink Electronics for all reasonable
business expenses actually and necessarily incurred by Executive on behalf of
Interlink Electronics in connection with Executive’s performance of services
under this Agreement.

 

6.                                      Representations as to Employability.

 

6.1                               Absence of Prior Restrictions. Executive
represents and warrants that Executive is not party to, or bound by, any
agreement or commitment, or subject to any restriction, including, but not
limited to agreements related to previous employment containing confidentiality,
non-solicitation, non-poaching or non-compete covenants, which would adversely
affect the business of Interlink Electronics or Executive’s performance of
duties under this Agreement.

 

6.2                               Absence of Third Party Proprietary
Information. Executive represents and warrants that Executive is not in
possession of and will not bring onto the Company’s premises or access or
utilize any proprietary information of any prior employer or other third-party
that Executive is not permitted to have. Executive represents, further, that
Executive will be able to fulfill Executive’s duties hereunder without such
proprietary information by utilizing only information that is generally
available in the public domain or the rightful property of Executive or the
Company.

 

7.                                      Confidentiality and Proprietary
Information.

 

7.1                               Non-Disclosure. During the course of
Executive’s employment with Interlink Electronics, Executive will learn of
Confidential Information (as defined below) and Executive may develop
Confidential Information on behalf of Interlink Electronics. Executive agrees
that Executive will not use or disclose to any Person (except as required by
applicable law or for the proper performance of Executive’s duties and
responsibilities for Interlink Electronics) any Confidential Information
obtained or created by Executive incident to Executive’s

 

2

--------------------------------------------------------------------------------


 

employment or any other association with Interlink Electronics. Executive
understand that this restriction shall continue to apply after Executive’s
employment terminates, regardless of the reason for such termination.

 

7.2                               Protection of Information. All information,
trade secrets, data, documents, records and files, in any kind of media,
relating to the business (whether past, present or future) of Interlink
Electronics (“Confidential Information”), whether or not prepared by Executive,
shall be the sole and exclusive property of Interlink Electronics. Executive
agrees to safeguard all Confidential Information and to surrender to Interlink
Electronics, at the time Executive’s employment terminates or at such earlier
time as requested, all tangible forms of Confidential Information of Interlink
Electronics then in Executive’s possession or control, and to destroy or
retrieve any copies, such that no Confidential Information which was at any time
in Executive’s possession or control will exist in tangible form other than what
Executive have turned over to Interlink Electronics or destroyed.
Notwithstanding any other provisions of this Agreement, pursuant to 18 USC §
1833(b), Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) solely for the purpose of reporting or investigating a suspected
violation of law and in confidence to a federal, state, or local government
official (either directly or indirectly) or to an attorney; or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

7.3                               Work for Hire/Assignment. Executive will
promptly disclose to Interlink Electronics all designs, software, computer code,
processes, inventions, improvements, discoveries and other information related
in any way to the business of Interlink Electronics (collectively
“Developments”) conceived, developed or acquired by Executive alone or with
others during the term of this Agreement, whether or not conceived during
regular working hours, through the use of Company time, material or facilities
or otherwise. All such Developments shall be considered “work for hire” and
Interlink Electronics shall be the sole and exclusive owner of such
Developments. Additionally, Executive hereby agrees to assign, transfer, and
convey to Interlink Electronics any and all rights and/or interest Executive may
have in the Developments. The Parties acknowledge that the assignment under this
Agreement does not apply to any development for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on Executive’s own time, and (a) which does not relate
(i) directly to the business of Interlink Electronics or (ii) to its actual or
demonstrably anticipated research or development; or (b) which does not result
from any work performed by Executive for the Interlink Electronics.

 

8.                                      Application of IRC Section 409A.

 

8.1                               If Executive is a “specified employee” within
the meaning of Internal Revenue Code (“IRC”) Section 409A(a)(2)(B)(i) and any
payment required to be made or benefit required to be provided pursuant to this
Agreement is subject to IRC Section 409A and not exempt from those requirements
under any applicable regulations or other guidance of general applicability,
then any such payment otherwise payable on account of Employee’s separation from
service during the period service ending on the date that is six (6) months
after the separation from service shall be paid in a lump sum on the date that
is six (6) months after Executive’s separation from service instead of the date
on which it would otherwise be paid;

 

3

--------------------------------------------------------------------------------


 

provided, however, that deferred compensation to which Executive is entitled
under this Agreement need not be delayed under this subparagraph to the extent
those payments would comply with the requirements of Treasury Regulations
Section 1.409A-l(b)(9)(iii), which generally requires that the total of such
payments not exceed two (2) times the lesser of (1) Executive’s annualized
compensation based on his annual rate of pay in the year before the Executive’s
separation from service or (2) the Code Section 401(a)(l 7) limit applicable to
qualified plans during the year of Executive’s separation from service, In
determining whether Executive is a “specified employee” Interlink Electronics
(or its delegate) may, but need not, elect in writing, subject to applicable
limitations under IRC Section 409A, any of the special effective
rules prescribed in Treasury Regulation Section 1.409A-l(i).

 

8.2                               To the extent applicable, it is intended that
this Agreement comply with the provisions of IRC Section 409A, so as to prevent
inclusion in gross income of any amounts payable or benefits provided hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to Executive. This Agreement shall be construed,
administered, and governed in a manner consistent with this intent and the
following provisions of this paragraph shall control over any contrary
provisions of this Agreement.

 

8.3                               Payments and benefits under this Agreement
payable upon Executive’s termination or severance of employment with Interlink
Electronics that constitute deferred compensation under IRC Section 409A shall
not be paid or provided prior to Executive’s “separation from service” within
the meaning of IRC Section 409A.

 

8.4                               For purposes of IRC Section 409A, the right to
a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments so that each payment is designated as a
separate payment for purposes of IRC Section 409A.

 

8.5                               References in this Agreement to IRC
Section 409A include both that Section of the IRC itself and any guidance
promulgated thereunder.

 

8.6                               Interlink Electronics makes no representation
or warranty and shall have no liability to Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to IRC Section 409A but do not satisfy an exemption from, or the
conditions of, such Section.

 

9.                                      Termination. This Agreement may be
terminated prior to the expiration of the Term set forth in Section 2 upon the
occurrence of any of the events set forth in, and subject to the terms of, this
Section 9.

 

9.1                               Voluntarily. Executive may terminate this
Agreement at any time by giving no less than thirty (30) days written notice to
Interlink Electronics

 

9.2                               Death. This Agreement will terminate
immediately and automatically upon Executive’s death.

 

9.3                               Disability. This Agreement may be terminated
at Interlink Electronics’ option, immediately upon notice to the Executive, if
Executive shall suffer a permanent

 

4

--------------------------------------------------------------------------------


 

disability. For the purposes of this Agreement, the term “permanent disability”
shall mean Executive’s inability to perform Executive’s duties under this
Agreement for a period of ninety (90) consecutive days due to illness, accident
or any other physical or mental incapacity, as determined by the Board of
Directors of Interlink Electronics. In the event that a dispute arises with
respect to Executive’s disability, the parties shall each select a duly licensed
medical doctor to make such a determination. If the two doctors so selected
cannot agree on a determination, they will mutually select a third duly licensed
medical doctor and the decision of the majority of the three doctors will be
binding.

 

9.4                               Termination by Interlink Electronics for
Cause. Interlink Electronics may terminate this Agreement upon thirty (30) days
written notice to Executive for “Cause,” as defined below. “Cause” shall mean
(i) the willful and material breach or the material failure by Executive to
perform Executive’s duties and obligations under this Agreement, provided
Executive does not cure such breach within thirty (30) days of Executive’s
receipt of written notice of such breach, (ii) Executive’s commission of a
material act of dishonesty or gross negligence in the performance of Executive’s
duties hereunder, including but not limited to making any material
misrepresentations to the Company (iii) Executive willfully engaging in conduct
materially detrimental to the business of Interlink Electronics or
(iv) Executive being convicted of a crime involving moral turpitude.

 

9.5                               Termination by Executive for Good Reason.
Executive may terminate his employment by written notice to Interlink
Electronics for “Good Reason,” as defined below. “Good Reason” means one or more
of the following: (1) Executive’s assignment by Interlink Electronics, without
Executive’s written consent, to duties or responsibilities which are not
consistent with that of duties and responsibilities as set forth herein;
(2) reduction by Interlink Electronics, without Executive’s written consent, of
Executive’s salary and bonus pursuant to Section 4.1 and Section 4.3, above; or
(3) Interlink Electronics’ material breach of its obligations under this
Agreement, which breach has continued uncured for a period of thirty days after
its receipt of written notice from Executive.

 

9.6                               Compensation in Event of Termination.

 

(a)                                 Voluntary Termination. Upon Executive’s
voluntary termination of this Agreement pursuant to Section 9.1, Executive shall
be entitled to receive the compensation, as set forth in paragraph 4 above, up
to the date of termination, and after such date shall not be entitled to any
Compensation under this Agreement, and Executive will no longer continue any
vesting but instead will retain any equity that has vested as of the date of
termination.

 

(b)                                 Termination for Death or Disability. If
Executive’s employment is terminated due to the Executive’s Death or Disability
pursuant to Sections 9.2 or 9.3, then Executive or his beneficiaries will be
entitled to receive: (i) Executive’s Compensation, as set forth in Section 4,
above, to the end of the monthly pay period immediately following Executive’s
date of termination, (ii) accrued Bonus Payments payable to the Executive under
the Management Bonus Plan and (iii) all equity and/or options issued to
Executive by Interlink Electronics but not yet vested shall is immediately fully
vest.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Termination for Cause. Upon the termination
of this Agreement pursuant to Section 9.4, the Executive shall be entitled to
receive his Compensation, as set forth in paragraph 4, above, to the date of
termination, and after such date shall not be entitled to any Compensation,
benefits or other rights granted herein to the Executive.

 

(d)                                 Termination by Executive for Good Reason or
by Interlink Electronics Without Cause. If executive’s employment is terminated
by the Executive for Good Reason pursuant to Section 9.5, or by Interlink
Electronics without cause, then Executive will be entitled to receive:
(1) Executive’s Compensation, as set forth in Section 4, above, to the date of
termination; (2) a severance payment equal to twelve (12) months of Executive’s
Compensation, as set forth in Section 4, above; (3) bonus compensation earned by
Executive pursuant to Section 4.3, above; (4) benefits, pursuant to Section 4.4,
above, for twelve (12) months following the date of termination; (5) any vested
company match 401k or other retirement contribution; and (6) all equity or
options issued to Executive by Interlink Electronics but not yet vested shall is
immediately fully vest.

 

9.7                               Release. In no event shall the Executive be
entitled to receive any payments, amounts, rights, or benefits under this
Section 9 unless Executive executes a release concerning any claims Executive
may have against Interlink Electronics in a form reasonably acceptable to
Interlink Electronics.

 

10.                               Change In Control Provision. In the event
there occurs a change in control with respect to Interlink Electronics then the
Executive shall be entitled to receive a change in control payment in an amount
equal to one (1) times the Executive’s then annual salary, payable upon the date
the “change in control” occurs. Additionally, upon a Change in Control any
equity securities or options held by the Executive that are subject to a vesting
period, shall immediately fully vest. For the purposes of this Section 10
“Change In Control” shall mean the consummation of any of the following
transactions effecting a change in ownership or control of the Company: (i) a
merger, consolidation or reorganization, unless securities representing more
than fifty percent (50%) of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately prior to such transaction; or (ii) any transfer, sale or other
disposition of all or substantially all of the Company’s assets; or (iii) the
acquisition, directly or indirectly by any person or related group of persons
(other than the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company), of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s beneficial holders. In
no event, however, shall a Change in Control be deemed to occur in connection
with (i) a merger of the Company, the sole purpose of which is to reincorporate
the Company in another jurisdiction, or (ii) any public offering of Common
Stock, the primary purpose of which is to raise capital; or (iii) an increase or
decrease of the Executive’s beneficial ownership in the Company.

 

6

--------------------------------------------------------------------------------


 

11.                               Miscellaneous.

 

11.1                        Survival. The provisions of Sections 7, 8 and 9
shall survive the termination of this Agreement.

 

11.2                        Entire Agreement. This Agreement sets forth the
entire understanding of the Parties relating to the Executive’s employment with
Interlink Electronics and merges and supersedes any prior or contemporaneous
agreements between the Parties pertaining to the subject matter hereof,
including, without limitation, that certain Employment Agreement, dated July 13,
2010, between Executive and the Company, which prior agreement is terminated.

 

11.3                        Modification. This Agreement may not be modified
unless in writing and signed by the Party against whom the same is sought to be
enforced.

 

11.4                        Waiver. Failure of a Party to enforce one or more of
the provisions of this Agreement or to require at any time performance of any of
the obligations hereof shall not be construed to be a waiver of such provisions
by such Party nor to in any way affect the validity of this Agreement or such
Party’s right thereafter to enforce any provision of this Agreement, nor to
preclude such Party from taking any other action at any time which it would
legally be entitled to take.

 

11.5                        Assignment. This Agreement and all any rights or
obligations hereunder are not assignable by Executive, but may be assigned by
Interlink Electronics upon the sale of substantially all of its assets.

 

11.6                        Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and transmitted via
email, and shall be deemed to have been given at the time of transmittal, as
follows:

 

To Company:

Interlink Electronics Inc.

 

31248 Oak Crest Drive, Suite 110

 

Westlake Village, California 91361

 

Attn.: Frank Levinson, Chairman

 

Compensation Committee

 

 

To Executive:

Steven N. Bronson

 

 

 

 

 

11.7                        Severability. If any provision of this Agreement is
held to be invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect the validity and enforceability
of the other provisions of this Agreement, and the provision held to be invalid
or unenforceable shall be modified so as to be enforced as nearly as possible
according to its original terms and intent but only to the extent necessary to
eliminate such invalidity or 1menforceability.

 

11.8                        Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of California.

 

7

--------------------------------------------------------------------------------


 

11.9                        Counterparts. This Agreement may be executed in any
number of counterparts, including facsimile and email pdf signatures which shall
be deemed as original signatures. All executed counterparts shall constitute one
agreement, notwithstanding that all signatories are not signatories to the
original or the same counterpart.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party hereto has duly executed this Agreement as of the
date herein first set forth above.

 

INTERLINK ELECTRONICS, INC.

 

STEVEN N. BRONSON

 

 

 

 

 

 

/s/ Frank Levinson

 

/s/ Steven N. Bronson

Frank Levinson, Chairman of the

 

Steven N. Bronson

Compensation Committee of Interlink Electronics, Inc.

 

 

 

--------------------------------------------------------------------------------